       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:12-CR-9
                                            :
              v.                            :   (Judge Conner)
                                            :
TRISTAN GREEN (3),                          :
                                            :
                     Defendant              :

                                  MEMORANDUM

      In January 2013, a jury convicted defendant Tristan Green of three counts

of armed bank robbery in violation of 18 U.S.C. § 2113(d) and three counts of using,

carrying, and brandishing a firearm during those armed bank robberies in violation

of 18 U.S.C. § 924(c)(1)(A). Green moves the court pursuant to 28 U.S.C. § 2255 for

vacatur of all three Section 924(c) convictions based on the United States Supreme

Court’s decision in United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019). We

conclude that Davis has no application to Green’s convictions and sentence and

will accordingly deny Green’s Section 2255 motions.

I.    Factual Background & Procedural History

      On January 25, 2012, a federal grand jury returned a six-count indictment

charging Green and three others with armed bank robbery and firearms offenses.

The grand jury returned a superseding indictment on August 29, 2012, renumbering

certain offenses and adding others. The superseding indictment charged Green as

follows:

      •    in Count I, armed bank robbery on September 20, 2007, in violation
           of 18 U.S.C. § 2113(a) and (d), 18 U.S.C. § 2, and Pinkerton v. United
           States, 328 U.S. 640 (1946);
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 2 of 14



      •      in Count II, use of a firearm in furtherance of a crime of violence
             (armed bank robbery) on September 20, 2007, in violation of 18
             U.S.C. § 924(c)(1)(A) and Pinkerton;

      •      in Count III, armed bank robbery on November 14, 2007, in violation
             of 18 U.S.C. § 2113(a) and (d), 18 U.S.C. § 2, and Pinkerton;

      •      in Count IV, use of a firearm in furtherance of a crime of violence
             (armed bank robbery) on November 14, 2007, in violation of 18
             U.S.C. § 924(c)(1)(A) and Pinkerton;

      •      in Count V, armed bank robbery on December 6, 2007, in violation
             of 18 U.S.C. § 2113(a) and (d), 18 U.S.C. § 2, and Pinkerton; and

      •      in Count VI, use of a firearm in furtherance of a crime of violence
             (armed bank robbery) on December 6, 2007, in violation of 18 U.S.C.
             § 924(c)(1)(A) and Pinkerton.

(Doc. 62).

      Green and one other codefendant proceeded to a jury trial on January 28,

2013. After four days of evidence and three hours of deliberation, the jury found

Green guilty on all six counts. (See Doc. 179). On each of the robbery counts, the

jury found that Green “did commit the crime of armed bank robbery . . . or aided

and abetted another in the commission of armed bank robbery.” (Id. at 1, 2, 3).

Likewise, on the firearm counts, the jury found that Green “or a coconspirator did

knowingly carry, use, and brandish a firearm during and in relation to a crime of

violence, namely bank robbery, or aided and abetted another in carrying, using,

and brandishing a firearm during and in relation to a crime of violence.” (Id.)

      The court sentenced Green to an aggregate term of 1,030 months’

imprisonment, consisting of 130 months on each of the armed bank robbery

counts to be served concurrently, and three 25-year mandatory minimum terms on




                                              2
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 3 of 14



each of the Section 924(c) counts, required by statute to be served consecutively to

each other and to all other counts. (Doc. 226). Green appealed his convictions to

the Third Circuit Court of Appeals, and the Third Circuit affirmed on April 22, 2014.

See United States v. Green, 563 F. App’x 913 (3d Cir. 2014) (nonprecedential).

      In July 2015, days before the one-year limitations period for filing a Section

2255 motion expired, Green moved the court for an extension of the Section 2255

deadline, asserting that an institutional lockdown prevented him from preparing a

timely postconviction motion. (Doc. 294). We denied that motion, (see Doc. 295),

and the Third Circuit denied Green’s request for a certificate of appealability, see

United States v. Green, No. 15-2962 (3d Cir. Dec. 1, 2015).

      Green filed a Section 2255 motion (Doc. 331) through appointed counsel on

June 22, 2016, invoking the Supreme Court’s decision in Johnson v. United States,

576 U.S. ___, 135 S. Ct. 2551 (2015). Green’s appointed counsel applied to the Third

Circuit for authorization to proceed with a second or successive motion in this court

and, at Green’s request, we stayed his motion while the Third Circuit considered

his application. (Doc. 334). Proceedings here and in the court of appeals then

remained stayed while the Johnson progeny unfolded. See Welch v. United States,

578 U.S. ___, 136 S. Ct. 1257 (2016); Sessions v. Dimaya, 584 U.S. ___, 138 S. Ct. 1204

(2018); United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019).

      On August 15, 2019, the Third Circuit granted Green’s application (along

with the applications of approximately 200 other defendants) for leave to proceed

with his second or successive Section 2255 motion in this court. In re Green, No.

16-2079 (3d Cir. Aug. 15, 2019) (citing In re Matthews, 934 F.3d 296 (3d Cir. 2019)).


                                            3
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 4 of 14



We thereafter entered this judicial district’s standing order appointing counsel to

file on Green’s behalf any supplemental Section 2255 motion that may be warranted

based on the Supreme Court’s Davis decision. (Doc. 391). Appointed counsel filed a

supplemental motion on March 13, 2020, and that motion is fully briefed. (See Docs.

398, 400, 401).

II.    Standard of Review

       Under Section 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” Id. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute provides that,

as a remedy for an unlawfully imposed sentence, “the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new

trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b). The

court accepts the truth of the defendant’s allegations when reviewing a Section 2255

motion unless those allegations are “clearly frivolous based on the existing record.”

United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005). A court is required to hold

an evidentiary hearing when the motion “allege[s] any facts warranting § 2255 relief

that are not clearly resolved by the record.” United States v. Tolliver, 800 F.3d 138,

141 (3d Cir. 2015) (quoting Booth, 432 F.3d at 546).




                                           4
           Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 5 of 14



III.   Discussion

       Green filed the instant motions seeking to vacate his Section 924(c)

convictions and consecutive mandatory minimum sentences.1 Section 924(c)

establishes enhanced punishments for any individual who uses, carries, brandishes,

or discharges a firearm “during and in relation to any crime of violence.” 18 U.S.C.

§ 924(c)(1)(A). The length of the mandatory minimum term depends on whether the

defendant uses, carries, or possesses the firearm (5 years); brandishes the firearm (7

years); or discharges the firearm (10 years). Id. § 924(c)(1)(A)(i)-(iii). An individual

like Green who violates Section 924(c) after sustaining a prior conviction under that

section is subject to a consecutive 25-year mandatory minimum term for each

subsequent violation. Id. § 924(c)(1)(C)(i).

       A felony offense is a “crime of violence” for purposes of Section 924(c) if

it “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another,” id. § 924(c)(3)(A), or “by its nature,

involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense,” id. § 924(c)(3)(B).


       1
        Green’s counsel applied to the Third Circuit for leave to file a second or
successive petition, presumably as a protective measure in the event we construed
Green’s July 2015 request for extension of time as an initial Section 2255 motion.
The Third Circuit granted that application. See In re Green, No. 16-2079 (3d Cir.
Aug. 15, 2019). Because our order denying Green’s motion for extension of time
made clear our view that the motion “cannot fairly be construed as a timely § 2255
motion,” (Doc. 295 at 4), we consider the instant Section 2255 motion to be Green’s
first. Accordingly, the gatekeeping requirements of Section 2255(h) do not apply.
See 28 U.S.C. § 2255(h). We also assume without deciding that Green’s motion is
not barred on nonjurisdictional grounds of untimeliness or procedural default. See
United States v. Doe, 810 F.3d 132, 153-54 (3d Cir. 2015); United States v. Bendolph,
409 F.3d 155, 164 (3d Cir. 2005).


                                               5
        Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 6 of 14



Courts refer to these clauses as the “elements clause” and the “residual clause,”

respectively. United States v. Robinson, 844 F.3d 137, 140-41 (3d Cir. 2016), cert.

denied, 138 S. Ct. 215 (2017), abrogated on other grounds by Davis, 139 S. Ct. 2319.

       Green’s postconviction arguments have been a moving target. Initially,

Green relied on the Supreme Court’s decision in Johnson v. United States, 576 U.S.

___, 135 S. Ct. 2551 (2015), which struck down the Armed Career Criminal Act’s

crime-of-violence residual clause as unconstitutionally vague. Johnson, 135 S. Ct. at

2557. Green argued that the residual clause of Section 924(c) is virtually identical to

the Armed Career Criminal Act’s residual clause and that Johnson’s rationale thus

applies with equal force to invalidate the residual clause of Section 924(c). (Doc. 331

at 3-7). Green further argued that a conviction for armed bank robbery does not

qualify as a predicate crime of violence under Section 924(c)’s elements clause,

effectively eliminating both clauses as support for his three firearm convictions.

(See id. at 7-12).

       The case law has evolved since Green filed his initial motion. In 2018, the

Third Circuit held that both armed bank robbery under 18 U.S.C. § 2113(d) and

unarmed bank robbery under 18 U.S.C. § 2113(a) qualify categorically as crimes of

violence for purposes of Section 924(c)’s elements clause. United States v. Johnson,

899 F.3d 191, 202-04 (3d Cir. 2018) (citing United States v. Wilson, 880 F.3d 80, 84-85

(3d Cir. 2018)). Then in 2019, the Supreme Court decided United States v. Davis,

588 U.S. ___, 139 S. Ct. 2319 (2019), which invalidated Section 924(c)’s residual

clause as unconstitutionally vague. Davis, 139 S. Ct. at 2336.




                                           6
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 7 of 14



       Green’s legal arguments have morphed in a transparent effort to take

advantage of these recent decisions. Specifically, Green contends that Davis

eliminates the residual clause as a vehicle for qualifying his armed-bank-robbery

convictions as predicate crimes of violence. (See Doc. 398 at 8). And ostensibly in

response to the Third Circuit’s Johnson decision, Green has adapted his elements-

clause argument: he contends that his armed bank robbery convictions still cannot

qualify as predicate crimes of violence under that clause because it is unclear

whether the jury convicted him as a principal or on aiding-and-abetting or

Pinkerton theories of liability. (See id. at 11-18).

       The parties seem to agree that, because the jury’s verdict is nonspecific,

we must determine, using the categorical approach, whether the least culpable

act contemplated by the verdict qualifies as a crime of violence. (See id. at 13-14;

Doc. 400 at 8); see also United States v. Pepper, 899 F.3d 211, 232-33 (3d Cir. 2018);

Johnson, 899 F.3d at 203 (quoting Wilson, 880 F.3d at 84). To apply the categorical

approach, we “compare the elements of the statute under which the defendant was

convicted to the [Section 924(c)] definition of crime of violence.” Johnson, 899 F.3d

at 203 (quoting Wilson, 880 F.3d at 83). Our focus is on “the statutory definitions—

i.e., the elements” of the offenses at issue, “not . . . the particular facts underlying

[the defendant’s] convictions.” Id. (quoting Descamps v. United States, 570 U.S.

254, 261 (2013) (quoting Taylor v. United States, 495 U.S. 575, 600 (1990))).

       Against this backdrop, we consider whether the least culpable offenses

contemplated by the jury’s verdict—viz., aiding and abetting armed bank robbery




                                             7
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 8 of 14



and vicarious coconspirator liability for armed bank robbery—qualify as predicate

crimes of violence under Section 924(c)’s elements clause.

      A.     Aiding and Abetting

      Green asserts that, while armed bank robbery may be a crime of violence,

aiding and abetting that offense is not. (Doc. 398 at 14-17). Specifically, he posits

the use, attempted use, or threatened use of physical force is not an element of the

crime of aiding and abetting armed bank robbery. (Id. at 15-16). At first blush, this

argument is appealing: the Supreme Court has said that a person can be liable for

aiding and abetting an offense if he “(1) takes an affirmative act in furtherance of

that offense, (2) with the intent of facilitating the offense’s commission,” Rosemond

v. United States, 572 U.S. 65, 71 (2014) (citation omitted), and neither of these two

elements incorporate the use, attempted use, or threatened use of physical force.

The trouble with this argument is that it conflates theories of criminal responsibility

(principal versus accomplice) with the substantive offense of conviction (armed

bank robbery).

      The Third Circuit has not addressed, in a precedential opinion, whether a

defendant who aids and abets a crime of violence has committed a crime of violence

for purposes of Section 924(c). It has, however, issued a nonprecedential decision

on the subject. Less than a year ago, in United States v. McKelvey, 773 F. App’x 74

(3d Cir. 2019), a panel of the court of appeals concluded that aiding and abetting

Hobbs Act robbery qualifies as a crime of violence to the same extent as Hobbs Act




                                           8
          Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 9 of 14



robbery itself.2 McKelvey, 773 F. App’x at 75. The court explained that it “does not

matter” whether a defendant is convicted as a principal or as an aider and abettor

since, “under the aiding and abetting statute, a person who ‘aids, abets, [or]

counsels’ the commission of a federal offense ‘is punishable as a principal.’” Id.

(quoting 18 U.S.C. § 2) (alteration in original). The court emphasized, as the

government does here, that aiding and abetting “is not a separate crime” but “an

alternative charge that permits one to be found guilty as a principal for aiding or

procuring someone else to commit the offense.” Id. (citation omitted).

      The Third Circuit’s nonprecedential decision in McKelvey is in accord with

the robust consensus of other circuit courts to address the issue. In In re Colon, 826

F.3d 1301 (11th Cir. 2016), the Eleventh Circuit explained that “an aider and abettor

of Hobbs Act robbery necessarily commits all the elements of a principal Hobbs Act

robbery” for purposes of Section 924(c)’s elements clause. In re Colon, 826 F.3d at

1305. The Sixth Circuit reached the same result in United States v. Richardson,

948 F.3d 733 (6th Cir. 2020), stating that “it makes no difference” in an elements-

clause analysis whether the defendant is convicted as a principal or as an aider and



      2
        We recognize that Davis has reopened debate, at least in the Third
Circuit, as to whether Hobbs Act robbery qualifies as a crime of violence under the
elements clause of Section 924(c). See United States v. Copes, No. 19-1494 (3d Cir.)
(appeal pending as to whether Hobbs Act robbery is a crime of violence); United
States v. Corley, No. 18-3633 (3d Cir.) (same question as to both Hobbs Act robbery
and aiding and abetting Hobbs Act robbery). Davis, however, does not disturb
McKelvey’s separate reasoning on the nature of aiding-and-abetting liability. And
we find that reasoning, albeit nonbinding, to be persuasive: it is cogent, compelling,
and consonant with the decisions of every other circuit court to address the issue.
See infra at 9-10.


                                          9
      Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 10 of 14



abettor. Richardson, 948 F.3d at 741-42. Likewise is the result in the First Circuit,

which said in United States v. Garcia-Ortiz, 904 F.3d 102 (1st Cir. 2018), that an

aider and abettor is “no different for purposes of the categorical approach than one

who commits the substantive offense.” Garcia-Ortiz, 904 F.3d at 109. And in United

States v. Deiter, 890 F.3d 1203 (10th Cir. 2018), the Tenth Circuit observed that,

because there is no “legal distinction” between aiders and abettors and principals,

“it makes sense to look to the underlying statute of conviction”—there, unarmed

bank robbery in violation of 18 U.S.C. § 2113(a)—and not the aiding-and-abetting

statute. Deiter, 890 F.3d at 1214-16. Other circuits have echoed this reasoning in

nonprecedential opinions. See, e.g., United States v. Brayboy, 789 F. App’x 384, 385

(4th Cir. 2020) (aiding and abetting Hobbs Act robbery); Johnson v. United States,

774 F. App’x 334, 334-35 (8th Cir. 2019) (aiding and abetting armed bank robbery);

United States v. Grissom, 760 F. App’x 448, 454 (7th Cir. 2019) (aiding and abetting

Hobbs Act robbery).

      We agree with the ratio decidendi of these courts. Green was convicted

of armed bank robbery in violation of 18 U.S.C. § 2113(d), and the Third Circuit

has conclusively determined that armed bank robbery is a crime of violence under

Section 924(c)’s elements clause. See Johnson, 899 F.3d at 202-04. Whether Green

was convicted as an aider and abettor or as the principal is of no moment: either

way, he is treated as having personally committed the substantive offense of armed

bank robbery. See McKelvey, 773 F. App’x at 75; see also Rosemond, 572 U.S. at 70

(aiding-and-abetting statute “reflects a centuries-old view of culpability: that a

person may be responsible for a crime he has not personally carried out if he helps


                                          10
      Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 11 of 14



another to complete its commission” (citation omitted)). Thus, assuming arguendo

that the jury convicted Green of armed bank robbery on an aiding-and-abetting

theory, those convictions qualify as predicate offenses under Section 924(c)’s

elements clause.3

      B.     Pinkerton Liability

      Green also challenges his armed bank robbery convictions to the extent

they may have been premised on a Pinkerton theory of liability. (See Doc. 398 at 17-

18). Green claims that it is unclear whether the jury convicted him of armed bank

robbery, aiding and abetting armed bank robbery, or “conspiracy to commit armed

bank robbery,” (id. at 11-14), and that “[c]onspiracy is not a ‘crime of violence’”

since “one can conspire to violate federal law without intentionally using violent

physical force,” (id. at 17-18). This argument fundamentally misapprehends the

nature of a Pinkerton conviction: it is not a conviction for conspiring to commit




      3
         The only authority identified by Green (other than the dissent in In re
Colon) is the Ninth Circuit’s decision in United States v. Innie, 7 F.3d 840 (9th Cir.
1993). The court in Innie held that a conviction under the accessory-after-the-fact
statute, 18 U.S.C. § 3, does not qualify as a crime of violence under the elements
clause of 18 U.S.C. § 16, which supplies the definition of “crime of violence” for
many federal statutes. (Doc. 398 at 15 (citing Innie, 7 F.3d at 850)). An accessory
after the fact is materially different from an aider and abettor. An aider and abettor
facilitates the principal’s commission of the underlying offense and is “punishable
as a principal.” 18 U.S.C. § 2(a); see also United States v. Nolan, 718 F.2d 589, 592
(3d Cir. 1983) (quoting Nye & Nissen v. United States, 336 U.S. 613, 619 (1949)). An
accessory after the fact becomes involved after the offense has been committed and
is generally subject to “one-half” the punishment of the principal. 18 U.S.C. § 3; see
United States v. Cabrales, 524 U.S. 1, 7-8 (1998).



                                           11
       Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 12 of 14



an offense; it is a conviction for committing that offense based on a theory of

vicarious coconspirator liability.4

      Under the Pinkerton doctrine, which takes its name from the Supreme

Court’s decision in Pinkerton v. United States, 328 U.S. 640 (1946), a defendant

“may be held responsible for the substantive crimes committed by a co-conspirator

in furtherance of the conspiracy, even if [he] neither participates in the crimes nor

has any knowledge of them.” United States v. Gonzalez, 918 F.2d 1129, 1135 (3d

Cir. 1990) (citing Pinkerton, 328 U.S. at 646-47). The doctrine establishes a “theory

of liability,” United States v. Lopez, 271 F.3d 472, 480 (3d Cir. 2001), not a separate

offense. Like aiders and abettors, defendants convicted of a substantive crime on a

Pinkerton theory are treated as if they had committed that crime themselves. See

United States v. Bailey, 840 F.3d 99, 112 (3d Cir. 2016) (quoting Gonzalez, 918 F.2d

at 1135); United States v. Casiano, 113 F.3d 420, 427 (3d Cir. 1997) (same).

      Green’s argument thus flows from a flawed premise: that the jury’s verdict

may rest on a nonviable predicate conviction for conspiracy to commit armed bank

robbery. (Doc. 398 at 11-14). But Green was not convicted of conspiring to commit

armed bank robbery; he was convicted of committing armed bank robbery as either

a principal, an aider and abettor, or a vicariously liable coconspirator. (See Doc. 179

at 1, 2, 3). We reject Green’s attempt to conflate a substantive armed-bank-robbery

conviction based on Pinkerton liability with a conviction for conspiracy to commit

that offense. See, e.g., Corbett v. United States, No. 3:16-CV-330, 2020 WL 1495456,


      4
         The government fails to respond to Green’s argument concerning Pinkerton
liability. (See generally Doc. 400).


                                           12
      Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 13 of 14



at *5 (W.D.N.C. Mar. 26, 2020) (holding that Pinkerton instruction did not convert

qualifying Hobbs Act robbery conviction into nonqualifying Hobbs Act conspiracy

conviction), appeal filed, No. 20-6754 (4th Cir. May 21, 2020).

      The only authority identified by Green on this subject is inapposite. Green

cites United States v. Berry, No. 3:09-CR-19, 2020 WL 591569 (W.D. Va. Feb. 6, 2020),

where the court held that the defendant’s Section 924(c) conviction had to be

vacated because the jury’s verdict contemplated either attempt to commit Hobbs

Act robbery or conspiracy to commit Hobbs Act robbery, the first of which might

have been a crime of violence and the second of which the Fourth Circuit has said is

not. Berry, 2020 WL 591569, at *3 (citing United States v. Simms, 914 F.3d 229 (4th

Cir. 2019) (en banc)). Berry is obviously distinguishable. That case concerned the

freestanding substantive crimes of attempting and conspiring to commit Hobbs Act

robbery. See id.; see also 18 U.S.C. § 1951(a). Green has not been convicted of

attempting or conspiring to commit any crime; he was convicted of committing

armed bank robbery in violation of 18 U.S.C. § 2113(d), a crime which categorically

qualifies as a crime of violence. See Johnson, 899 F.3d at 202-04.

IV.   Conclusion

      Section 924(c)’s elements clause does not differentiate between principal,

aider and abettor, and vicariously liable coconspirator. In other words, it matters

not how a defendant commits a qualifying crime of violence, only whether a jury

finds that he committed it. Armed bank robbery is categorically a crime of violence

for purposes of the elements clause of Section 924(c), see Johnson, 899 F.3d at 202-




                                           13
      Case 1:12-cr-00009-CCC Document 405 Filed 06/17/20 Page 14 of 14



04, and the jury convicted Green of three counts of armed bank robbery, (see Doc.

179 at 1, 2, 3). We thus hold that Green’s armed bank robbery convictions qualify as

crimes of violence under Section 924(c)’s elements clause.

      Accordingly, Green is not entitled to Section 2255 relief based on the

Supreme Court’s decision in Davis. We will deny Green’s motions to vacate and

correct sentence pursuant to 28 U.S.C. § 2255. We will likewise deny a certificate

of appealability, as Green has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:    June 17, 2020
